AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)

                                                                                                               MAY 3 0 2019
                                    UNITED STATES DISTRICT COURT                                                                    -   ,
                                               SOUTHERN DISTRICT OF CALIFORNIA                     .   ,u-f~~~~ ~~s~~~~.i:~!~~;.~1 :~--~
                     United States of America                               JUDGMENT IN ACRIMi:NAL CASE
                                     v.                                     (For Offenses Committed On or After November 1, 1987)



                       Vicente Leon-Ramirez                                 Case Number: 19-mj-20605-WVG

                                                                            Bridget Kennedy
                                                                            Defendant's Attorney


REGISTRATION NO. 83000298

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            Illegal Entry (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                  30 Days


 IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                      charged in case _ _ .
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          May 29, 2019
                                                                          Date of Imposition of Sentence


                                                                          (JJ s;=-
                                                                          HONORABLE WILLIAM V. GALLO
                                                                          UNITED STATES MAGISTRATE JUDGE



                                                                                                                  19-mj-20605-WVG
